Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 16 are patentable, as none of the prior art on the record, teach either in combination or by itself all the limitations of the independent claims.  The prior art of record does not teach a battery module including A battery module for storing and supplying electrical energy, the battery module comprising: a plurality of battery cells stacked in side-by-side facing relation with one another and each including a battery cell casing with an electrical terminal extending therefrom; an electrically insulating module housing with a housing base supporting thereon the stacked battery cells; and an integrated interconnect board (ICB) assembly attached to the module housing and including a central cover in spaced facing relation to the housing base, endwalls projecting from opposing ends of the central cover, and a plurality of electrical busbar connectors attached to the endwalls and electrically connected to the electrical terminals of the battery cells, one or both of the endwalls defining a plurality of elongated slots each extending from a distal edge of the endwall and slidably receiving therethrough a respective one of the electrical terminals.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
                                                                                                                                                                                         
/JOHN D WALTERS/Primary Examiner, Art Unit 3618